Citation Nr: 0410506
Decision Date: 04/23/04	Archive Date: 07/21/04

DOCKET NO. 03-09386                         DATE APR 23 2004

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama

THE ISSUES

1. Entitlement to a rating in excess of 20 percent for bilateral hearing loss, to include whether the reduction to 20 percent effective June 1, 2002 was proper.

2. Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.

REPRESENTATION

Appellant represented by: Alabama Department of Veterans Affairs

ATTORNEY FOR THE BOARD

M. Vavrina, Counsel



INTRODUCTION

The veteran served on active duty from February 1960 to November 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in December 2001 and February 2002 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. In the December 2001 rating decision, in pertinent part, the RO proposed to reduce the veteran's disability rating from 40 to 20 percent for bilateral hearing loss and advising him of his rights and denied the claim for a TDIU. In the February 2002 rating decision, the RO finalized the proposed reduction and assigned a 20 percent rating for bilateral hearing loss.

At present, this appeal is remanded to the RO via the Appeals Management Center (AMC), in Washington, D.C. VA will notify the appellant if further action is required on his part.

REMAND

During the pendency of the appeal, the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5100, 5102,5103, 5103A, 5106, 5107, 5126 (West 2002), was enacted and became effective. The VCAA essentially eliminates the requirement that a claimant submit evidence of a well-grounded claim and provides that VA will notify the claimant and the claimant's representative, if any, of information required to substantiate a claim and will assist the claimant in obtaining evidence necessary to substantiate a claim. VA has also revised the provisions of 38 C.F.R. § 3.159 effective November 9, 2000, in view of the new statutory changes. See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001). VA is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

In the present case, the Board finds that VA's redefined duties to notify and assist a claimant, as set forth in the VCAA, have not been fulfilled regarding the issues on

- 2 



appeal. See Disabled American Veterans v. Sec y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). Consequently, a remand is required to comply with the notice and duty to assist provisions contained in the VCAA. The Board observes that the rating criteria pertaining to ankylosis and limitation of motion of digits of the hand and to skin disorders, to include scars, were amended, effective August 26, 2002 and August 30, 2002, respectively. See 67 Fed. Reg. 48,784-87 (July 26, 2002); 67 Fed. Reg. 49,590-99 (July 31, 2002) (as amended by 67 Fed. Reg. 58,448 (Sept. 16, 2002)). The RO did not provide notice to the veteran of these regulation changes with regard to his TDIU claim.

The Board notes that the duty to assist includes obtaining pertinent treatment records and providing a VA medical examination or a medical opinion when necessary for an adequate determination. The veteran submitted his claims for increased ratings for his service-connected disabilities and for entitlement to a TDIU in November 2000. The veteran reported that he has been unemployable since 1977 due to various disorders. However, except for VA examination reports, the only other new medical records or reports in the file since November 1999 are a January 2002 audiological examination report from ENT Associates of Alabama, P.C., two private physician's statements dated in October 2000 and September 2002 and a March 2000 VA treatment record for neck and low back problems. Since the veteran has indicated treatment by both non-VA and VA providers, the RO should ask the veteran to identify and sign releases for health care providers that treated him for residuals of a dog bite to the right hand and carpal tunnel syndrome, tinnitus, and bilateral hearing loss from November 1999 to the present and should obtain missing non- VA and VA treatment records. The Board reminds the veteran that the duty to assist is not a one-way street. Wood v. Derwinski, 1 Vet. App. 190 (1991).

The veteran is service connected for residuals of a dog bite to the right hand and carpal tunnel syndrome, tinnitus, and bilateral hearing loss. The Board notes that recent audiological examination reports appear to show an improvement in the veteran's hearing acuity, but the veteran maintains that his 40 percent rating should be restored. With regard to his TDIU claim, in an October 2000 statement, John L. Buckingham, M.D., opined that the veteran was unemployable due to multiple

- 3 



problems with his hands, arms and elbows. Later, in a September 2002 statement, Dr. Buckingham opined that were it not for the veteran's service-related injuries to his right (dominant) hand and wrist, the veteran could work but he cannot. Moreover, the October 2001 VA general medical examiner noted scarring as one of the residuals of the veteran's service-connected dog bite to the right hand and indicated that the veteran was 100 percent unemployable. It appears that the latter statement on unemployability was due to both nonservice-connected and service connected disabilities. The VA examination report does not contain clinical findings addressing the new ankylosis and limitation of motion of digits of the hand and skin criteria. Consequently, the veteran will be afforded VA audiological, orthopedic, neurologic and skin examinations to consider the new ankylosis and limitation of motion of digits of the hand and skin rating criteria and the examiners will be asked to opine whether one or more of the veteran's service-connected disabilities, without consideration of his nonservice-connected disabilities, render him unemployable. Although the VA examiner noted that the veteran has scarring of the right hand, the RO did not address whether separate ratings for scarring is warranted under Esteban v. Brown, 6 Vet. App. 259, 261 (1994) in addition to the currently assigned 30 percent rating for residuals of a dog bite to the right hand and carpal tunnel syndrome.

Accordingly, further appellate consideration will be deferred and the case is REMANDED to the RO for the following actions:

I. The RO should ask the veteran to identify all VA and non-VA health care providers that have treated him for residuals of a dog bite to the right hand and carpal tunnel syndrome, tinnitus, and bilateral hearing loss for the time period from November 1999 to the present. The RO should obtain records from each health care provider he identifies, if not already in the claims file. If records are unavailable, please have the provider so indicate.

- 4 



2. After completion of 1 above, the RO should make arrangements with the appropriate VA medical facility for the veteran to be afforded audiological, orthopedic, neurologic and skin examinations to determine the nature and extent of the veteran's service-connected residuals of a dog bite to the right hand and carpal tunnel syndrome, tinnitus, and bilateral hearing loss. All indicated tests or studies deemed necessary should be done. The claims file and treatment records must be made available to, and be reviewed by, the examiners in connection with the examinations, and they should so indicate in their reports. The examiners should perform any tests or studies deemed necessary for an accurate assessment, including X-ray examination and range of motion studies expressed in degrees.

First, the veteran should be examined by an orthopedist and a neurologist to determine the nature and extent of the veteran's residuals of a dog bite to the right hand and carpal tunnel syndrome. If range of motion studies demonstrate any limitation of motion, the orthopedic examiner should discuss whether the limitation may be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. The orthopedic examiner should specify any anatomical damage, and describe any functional loss, including the inability to perform normal working movements with normal excursion, strength, speed, coordination, and endurance. The orthopedic examiner should specify any functional loss due to pain or weakness, if possible measured in degrees of limitation of motion, and document all objective evidence of those symptoms. In addition, the orthopedic examiner should provide an opinion as to the degree of any functional

- 5 



loss likely to result from a flare-up of symptoms or on extended use. The examiner should document, to the extent possible, the frequency and duration of exacerbations of symptoms.

With regard to ankylosis and limitation of motion of digits of the hands, the criteria indicate that, for the thumb, (i) if both the carpometacarpal (CMC) and interphalangeal (IP) joints are ankylosed, and either is in extension or ful1 flexion, or there is rotation or angulation of a bone, consider as amputation at metacarpophalangeal joint or through proximal phalanx; (ii) if both the CMC and IP joints are ankylosed, consider as unfavorable ankylosis, even if each joint is individual1y fixed in a favorable position; (iii) if only the CMC or IP joint is ankylosed, and there is a gap of more than 2 inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, consider as unfavorable ankylosis; and (iv) if only the CMC or IP joint is ankylosed, and there is a gap of2 inches (5.1 cm.) or less between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, consider as favorable ankylosis. The examiner should indicate whether there is a gap of more than 2 inches (5.1 cm.), a gap of one to 2 inches (2.5 to 5.1 cm.), or a gap of less than 1 inch (2.5 cm.) between the thumb and the fingers, with the thumb attempting to oppose the fingers. Color photographs of the thumb and fingers should also be taken and associated with the claims file. The examiner should also comment on any resulting limitation of motion of other digits or interference with overall function of the hand.

- 6 



With regard to the veteran's carpal tunnel of the right hand, the neurologic examiner should indicate whether there is complete or incomplete paralysis of the median and/or ulnar nerves; if incomplete, whether such paralysis is mild, severe or moderate.

Second, the skin examiner should expressly give the extent of the scarring related to residuals of a dog bite to the right hand and carpal tunnel syndrome in square inches or square centimeters, should indicate whether the veteran's scarring is unstable (i. e., frequent Joss of covering of skin over the scar), deep, superficial (i. e., not associated with underlying tissue damage), poorly nourished with repeated ulceration, or tender and/or painful on objective demonstration, and whether the scarring limits the function of, or causes limited motion of, the affected part.

Third, the audiological examiner should expressly detail the nature and extent of the veteran's bilateral hearing Joss and tinnitus to include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test conducted without the use of hearing aids.

The examiners should give detailed clinical findings of the symptomatology attributable to each of the veteran's service-connected disabilities -- residuals of a dog bite to the right hand and carpal tunnel syndrome, tinnitus, and bilateral hearing loss -- and render an opinion as to the overall effect of these disabilities, alone and/or together, on the veteran's ability to obtain and retain employment. The examiners should clearly outline the rationale for any opinion expressed.

- 7 



3. The RO must review the claims file and ensure that all notification and development necessary to comply with 38 U.S.C.A. §§ 5102, 5103, and 5103A, (West 2002), and any other applicable legal precedent (including all provisions under 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 66 Fed. Reg. 45,620 (Aug. 29,2001) (codified as amended at 38 C.F.R. § 3.102, 3.159 and 3.326(a)); as well as the holdings in Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 16 Vet. App. 370 (2002)), and the Veterans Benefits Act of2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003) is fully complied with and satisfied. The claims file must include documentation that there has been compliance with the VA's redefined duties to notify and assist a claimant as set forth in the VCAA and as specifically affecting the issues on appeal.

4. After completion of the above, the RO should perform a de novo review and readjudicate the appellant's increased rating and TDIU claims, including any additional evidence obtained on remand. In particular for the right hand disability, the RO's review should include consideration of separate ratings for scarring and residuals of a dog bite to the right hand and carpal tunnel syndrome under Esteban v. Brown, 6 Vet. App. 259,261 (1994), the provisions of38 C.F.R.§§ 4.40 and 4.45 (2003), all applicable diagnostic codes under 38 C.F.R. § 4.71a and 4.124a (2003), and both the former and current ankylosis and limitation of motion of digits of the hand and skin rating criteria. If any determination remains unfavorable to the appellant, he and his representative should be provided with a

- 8 



supplemental statement of the case and be afforded an opportunity to respond before the case is returned to the Board for further review.

The purposes of this remand are to comply with due process of law and to further develop the veteran's claims. No action by the veteran is required until he receives further notice; however, the veteran is advised that failure to cooperate by reporting for examination may result in the denial of the claim. 38 C.F.R. § 3.655 (2003). The Board intimates no opinion, either legal or factual, as to the ultimate disposition warranted in this case, pending completion of the above. The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of aU cases that have been remanded by the Board and the Court. See M21-1, Part IV, paras. 8.43 and 38.02.

A. BRYAN T
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2003).

- 9 




